 



Exhibit 10.62

2005 Executive Compensation Plan

This document details the elements of the compensation for the fiscal year 2005.
This plan is valid for the following executives:

CEO
CFO
CMO
SVP, R&D
SVP, HR
General Counsel
GVP, Customer Support
GVP, Corporate Development

Plan Date: January 1, 2005 – December 31, 2005

Purpose: The purpose of the executive compensation plan is to motivate and
reward the executives of Business Objects to profitably grow the company and
achieve corporate goals. The plan calls for semi-annual payout against quarterly
operations goals and semi-annual individual MBOs.

Base salary:
$000,000 annually (paid over 12 months)

Variable salary:
$000,000 annually

The variable salary is based on three components:



1)   Company License Bookings and Service Revenue (LBSR)   2)   Company
Worldwide Performance Percentage (PP) – This is the % operating margin based on
LBSR   3)   Personal goals (MBOs)

Component 1
Company License Bookings and Service Revenue (LBSR) per the Company’s accepted
terms for bookings and revenue recognized for maintenance and PSO per the
Company’s revenue recognition policy. The following payout model is used when
considering actual performance License Booking and Service Revenue (LBSR) and
Company Worldwide Performance Percentage (CPP) to be calculated each quarter and
paid semi-annually.

                                                 
LBSR Perf vs. Plan
    < 85 %     85 %     90 %     100 %     110 %     > 110 %
LBSR Bonus
    0 %     1 %     50 %     100 %     150 %     150 %

Component 2
Corporate Performance Percentage includes maintenance and PSO revenue minus
divisional and corporate expenses divided by local booking and service revenue
to determine the Corporate Performance Percentage. The following payout model is
used when considering actual performance against the plan targets by quarter
listed below.

                                                 
CPP Perf vs. Plan
    < 70 %     70 %     85 %     100 %     125 %     > 125 %
CPP Bonus
    0 %     1 %     50 %     100 %     150 %     150 %

1



--------------------------------------------------------------------------------



 



The calculation to determine the Company Performance is as follows:
Company Performance = 1/2 LBSR Bonus + 1/2 CPP Bonus

At the Board’s election, the quarterly operating targets by which bonuses are
measured can be reset on a semi-annual basis.

Component 3
MBOs are calculated against Individual Objectives set for the half and paid
semi-annually and calculated as follows:

Variable = MBO*(Company Performance)*Bonus Target
Therefore:
August 15, 2005 Payout
H1 Bonus = H1MBO*(Q1CpnyPerformance*Q1Bonus Target +Q2Cpny
Performance*Q2Bonustarget)
February 15, 2006 Payout
H2 Bonus = H2MBO*(Q3CpnyPerformance*Q3Bonus Target +Q4Cpny
Performance*Q4Bonustarget)

This payout will be calculated to be revenue neutral for all executives.

                                  USD in millions                         2005
Company Plan   Q1     Q2     Q3     Q4  
Revenue
  TBD   TBD   TBD   TBD
Operating Income
  TBD   TBD   TBD   TBD

The plan is effective for 2005-plan year and may be changed or modified at the
discretion of the Compensation Committee and Board of Directors.

If an executive leaves the Company at the end of Q1 or Q3, then a prorated bonus
will be paid based on the Components 1 and 2 above and upon a pro-ration of
Component 3.

Please sign a copy of this plan as acceptance and return to Jonathan
Schoonmaker.

     
 
   
 
   
Executive
  Bernard Liautaud

  Chairman & CEO
 
   
 
   
 
   
Date
  Date

2